 In the Matter of GENERAL MOTORS CORPORATION, ALLISON DIVISIONandINTERNATIONAL UNION, UNITED AUTOMOBILE, AIRCRAFT & AGRI-CULTURALIMPLEMENT WORKERS OF AMERICA,LOCAL 933, AFFILIATEDWITHTHE C. I. O.Case No. R-3739AMENDMENT TO DIRECTION OF ELECTIONMay 22, 194?On May 14, 1942, the National Labor Relations Board issued aDecision and Direction of Election in the above-entitled proceeding.'The Board, having been advised by International Association ofMachinists that it does not desire to participate in the election,hereby amends its Direction -of Election by striking therefrom thewords "or by International Association of Machinists, affiliated withthe A. F. of L., for purposes of collective bargaining, or by noneof these organizations" and substituting therefor the words "forpurposes of collective bargaining, or by neither."140 N. L.R. B. 1387.41 N. L. R. B., No. 41.197